DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The claims were not amended.

Response to Arguments
	Applicant argues that Raja teaches treating CRPS and that motor symptoms can be secondary thereto.  Further, Applicant argues that Raja teaches dystonias and CRPS have been noted.  Applicant’s primary basis for rebuttal of the rejections of record is that Raja does not sufficiently render obvious the instant claims.  Applicant argues that motor dysfunction is not generally recognized by a POSA as a necessary criterion for diagnosing CRPS.  
The examiner disagrees with Applicant’s characterization of motor dysfunction secondary to CRPS.  Raja states the following:

    PNG
    media_image1.png
    130
    454
    media_image1.png
    Greyscale

Thus, a POSA, including an expert panel, believes that motor signs and symptoms should be diagnostic criteria for CRPS.  Further, a majority of patients with CRPS exhibit a variety of motor symptoms.  Raja is a POSA.  
	Moreover, Raja is merely one of many references used as a combination to reject the instant claims.  Raja is cited by the examiner merely to show that CRPS patients exhibit a variety of motor symptoms and diagnostic criteria have focused on sudomotor and vasomotor disturbances.  In other words, CRPS falls within the claimed subject population of a subject suffering from a motor disorder.  While Raja strengthens the rejection of record, Raja does not appear required to maintain a prima facie showing in view of the totality of the teachings of the cite prior art.  Kiefer, e.g., makes clear that a subject with CRPS can exhibit motor symptoms and that such symptoms can be treated with IV ketamine infusion at a dosage that falls within the dosage claimed in instant claim 1.   
	Correll notes that others have used higher dosages of 5-7 mg/kg/hr for up to 7 days without neurotoxic effects in subjects with CRPS.  This is 100% within the claimed range.
	Crooks teaches uses of norketamine and ketamine/norketamine prodrugs. See title.  They can be administered by infusion, such as through an IV infusion or implantable pump, e.g. See par. 186.  The combination can be used to treat motoric disorders, including Alzheimer’s disease and Parkinson’s disease. See abstract.
Kiefer not only teaches administration of CRPS with ketamine, but also shows a significant improvement in associated movement disorders at 3 and 6 months. See abstract.  Ketamine was administered at a dosage of 3mg/kg/h over 5 days by infusion and titrated up to 7 mg/kg/h. See p1175.
Finally, Wainer teaches treating CRPS, ALS, and Alzheimer’s disease, among other conditions by administering ketamine or a metabolite thereof, including 
Thus, the references as a whole teach treating motor disorders, including CRPS, AD, and PD with ketamine infusion therapy.  Further, subjects receiving a dosage of 3mg/kg/h over 5 days by infusion and titrated up to 7 mg/kg/h were note as having significant improvement in associated movement disorders.  Even if Applicant’s argument that CRPS is not usually a motor disorder were factually accurate, it is clear that a subject being treated by Kiefer was suffering from a motor disorder because an improvement was documented.
Further, the use of IV ketamine to treat CRPS, AD, and PD is taught.  Further, such IV ketamine is taught to treat motoric disorders, including Alzheimer’s disease and Parkinson’s disease. As such, optimizing such dosage of the sole result-effective variable and using a starting dosage that was successful in treating motor disorders in subjects with CRPS would be obvious and require nothing more than routine experimentation to confirm that the claimed dosage is efficacious in treating PD, AD, and other claimed conditions.
As such, Applicant’s arguments are not persuasive.

Status of the Claims
	Claims 1, 3, 10, 14, 19, 20, 22, 23, 25, 27, 32-38, and 40 are pending.  Claims 14, 22, 34, and 40 are withdrawn.  Claims 1, 3, 10, 14, 19, 20, 23, 25, 27, 32, 33, and 35-38 are examined.  In an effort to expedite prosecution, claim 14 remains withdrawn, but prior art is applied below to reject claim 14.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Motor dysfunction in CRPS and its treatment,” 2009, in view of Niesters et al., “Ketamine for Chronic Pain: Risks and Benefits,” British Journal of Clinical Pharmacology, 2013, in view of Correll et al., “Subanesthetic Ketamine Infusion Therapy: A Retrospective Analysis of a Novel Therapeutic Approach to Complex Regional Pain Syndrome,” Pain Medicine Vol. 5, Number 3, 2004.
Raja explains that CRPS patients exhibit a variety of motor symptoms and diagnostic criteria have focused on sudomotor and vasomotor disturbances. See par.’s 1 and 2.  Further, dystonias are known to also be secondary to neurodegenerative disorders, including Parkinson’s disease and Huntington’s disease.  Additionally, dystonias can be caused by levodopa, dopamine agonists, and others drugs.  Similarities in these dystonias and CRPS have been noted.
	Niesters teaches long-term infusions are required before analgesia is observed in days following treatment.  Niesters is referring to CRPS treatment with 100-h infusion of ketamine up to 20-30 mg/h that resulted in pain relief for up to 3 months. See p8.  Similarly, a second articles indicates that following a daily 4-h infusion of ketamine for 10 days, pain relief was lasting. 
low-dose ketamine infusion therapy may be a useful option for all CRPS patients.  The maximum rates described by Correll were from 25-50 mg/hr. See p272.  Further, Correll notes that others have used higher dosages of 5-7 mg/kg/hr for up to 7 days without neurotoxic effects in subjects with CRPS.  This is 100% within the claimed range.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Raja, Niesters, and Correll to arrive at a claimed method.  One would be motivated do so because these teachings when viewed as a whole render obvious administration of the claimed agents to the claimed subject populations and recognize that such subject has a motor disorder secondary thereto.  Further, there references also teach ketamine to provide a significant improvement in movement disorders, which are secondary to and characteristic of CRPS.  Such ketamine administration is known to include long term and low dose infusion that falls within the claimed dosage.  As such there is a reasonable expectation of treating a motor disorder in view of the cited prior art.
	
Claims 1, 3, 10, 14, 19, 20, 23, 25, 27, 32, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Motor dysfunction in CRPS and its treatment,” 2009, in view of Niesters et al., “Ketamine for Chronic Pain: Risks and Benefits,” British Journal of Clinical Pharmacology, 2013, in view of Correll et al., “Subanesthetic Ketamine Infusion Therapy: A Retrospective Analysis of a Novel Therapeutic Approach to Complex Regional Pain Syndrome,” Pain Medicine Vol. 5, Number 3, 2004, and in view of Wainer et al., (US2014/0296241), and in view of Crooks et al., (US2004/0248964), and in view of Kiefer et al., “Efficacy of Ketamine in Anesthetic Dosage for the Treatment of Refractory Complex Regional Pain Syndrome: An Open-Label Phase II Study,” Pain Medicine Volume 9, Number 8, 2008, and in view of Taliamonte (US2007/0042037) (of record).
Raja explains that CRPS patients exhibit a variety of motor symptoms and diagnostic criteria have focused on sudomotor and vasomotor disturbances. See par.’s 1 and 2.  Further, dystonias are known to also be secondary to neurodegenerative disorders, including Parkinson’s disease and Huntington’s disease.  Additionally, dystonias can be caused by levodopa, dopamine agonists, and others drugs.  Similarities in these dystonias and CRPS have been noted.
	Niesters teaches long-term infusions are required before analgesia is observed in days following treatment.  Niesters is referring to CRPS treatment with 100-h infusion of ketamine up to 20-30 mg/h that resulted in pain relief for up to 3 months. See p8.  Similarly, a second articles indicates that following a daily 4-h infusion of ketamine for 10 days, pain relief was lasting. 
	Correll teaches low-dose ketamine infusion therapy may be a useful option for all CRPS patients.  The maximum rates described by Correll were from 25-50 mg/hr. See p272.  Further, Correll notes that others have used higher dosages of 5-7 mg/kg/hr for up to 7 days without neurotoxic effects in subjects with CRPS.  This is 100% within the claimed range.
	Raja, Niesters, and Correll do not explicitly teach administration to treat Parkinson’s and Alzheimer’s apart from recognizing a dystonia to be an overlapping symptom.
	Wainer teaches treating CRPS, ALS, and Alzheimer’s disease, among other conditions by administering ketamine or a metabolite thereof, including hydroxynorketamine, dehydronorketamine, and combinations thereof. See prior art claims 26 and 27.  Wainer explains, “Recent studies have demonstrated that in CRPS patients receiving a combination therapy including those claimed in claim 14, such as clozapine, quetiapine, olanzapine, and many others. See par. 121.
	Wainer does not teach Parkinson’s disease.
	Crooks teaches uses of norketamine and ketamine/norketamine prodrugs. See title.  They can be administered by infusion, such as through an IV infusion or implantable pump, e.g. See par. 186.  The combination can be used to treat motoric disorders, including Alzheimer’s disease and Parkinson’s disease. See abstract.
	Even further, Kiefer not only teaches administration of CRPS with ketamine, but also shows a significant improvement in associated movement disorders at 3 and 6 months. See abstract.  Ketamine was administered at a dosage of 3mg/kg/h over 5 days by infusion and titrated up to 7 mg/kg/h. See p1175.
   	Taliamonte teaches administering a combination of levodopa and carbidopa to treat Parkinson’s disease and related pathologies. See par. 1.  Levodopa passes the blood brain barrier to convert to dopamine.  Further, the dosage form ensures a release over a period of 24 hours maintaining a steady plasma state. See par. 8.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Raja, Niesters, Correll, Wainer, Crooks, Kiefer, and Taliamonte, to arrive at the claimed methods.  One would do so because these teachings of the cited prior art, when viewed as a whole, render obvious administration of and recognize that such subject has a motor disorder secondary thereto.  Further, references also teach ketamine to provide a significant improvement in motoric disorders, Alzheimer’s disease, and Parkinson’s disease, along with CRPS.  It would be obvious to administer the claimed agent or agents to the claimed subject populations because the prior art explicitly teaches this.  Further, the claimed dosages are taught to be administered by infusion at dosages that fall within the claimed ranges.  Those dosages are taught to treat CRPS and show significant improvement in movement disorders.  Thus it would be obvious to optimize a dosage of ketamine for infusion to treat symptoms of dystonia and Parkinson’s disease, as well as CRPS, because the claimed dosages are already known to be used to treat pain and show improvement in motor disorders.  Thus, there is a reasonable and predictable expectation of success in treating the same subjects with the same agents at a concentration that is optimizable- although optimization is not required when the claimed dosage range is also taught.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628